DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 – 21, and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 and 23 recites, “that is at the index metacarpal, or between the index metacarpal and the thumb metacarpal of the hand”. This is a positive recitation of the human body, and can be corrected by using “adapted for” or “configured to” language. 
Claim 11 recites “ that wraps about an ulna side of a forearm”. This is a positive recitation of the human body, and can be corrected by using “adapted for” or “configured to” language.
Claims 17 and 18 recites, “beyond a base of the thumb metacarpal/phalanx of the hand”. This is a positive recitation of the human body, and can be corrected by using “adapted for” or “configured to” language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 –3, 6, 9-13, 15 -18 and 21 is/are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Carlson (WO 2019/148077).
With respect to claim 1, A sports glove for being worn by a hand of a user, the hand including an index metacarpal and a thumb metacarpal, the sports glove
comprising:
a backhand panel (Figure 19a):
a palm panel joined to the backhand panel to form a palm cavity (19b) therebetween, the palm cavity extending from a base portion to a knuckle portion (Figure 19b); finger stalls extending from the palm cavity, the finger stalls comprising an index finger stall (see fingers stalls shown in 19b) a thumb stall extending from the palm cavity (shown in 19b); 
and a slit within the backhand panel (see slit above element 118), the slit distally extending from the  base portion (from area above 118 upward) to a terminus positioned at a location on the backhand panel that is capable of being positioned at the index metacarpal, or between the index metacarpal and the thumb metacarpal, of the hand received within the glove (Figure 20a).

With respect to claim 2, further comprising a securement panel (118) extending from a first side of the slit, across the slit and releasably connectable to  a second side of the slit (Figure 20a)

With respect to claim 3, wherein the securement panel is releasably connectable to the second side slit by hook and loop fastener (138, 112) capable for providing multiple securement locations.

With respect to claim 6, a wrist sleeve (152) extending from the base portion of the palm cavity,  the slit extending across the wrist sleeve (Figure 20a); and  a wrist strap (100) extending from a first side of the slit (Figure 20a)and across the slit  to wrap about the wrist sleeve (para 0072).
With respect to claim 10, wherein the wrist sleeve has a front portion having a first length adjacent to and extending from the palm panel (Figure 19b) and a  back portion adjacent to and extending from the backhand panel (19a) and wherein the  wrist strap has a second length greater than the first length and is capable for use so as to be wrappable across and beyond the front portion for releasable connection to the  back portion.

With respect to claim 10, wherein the wrist strap comprises a  retainer ( 160) to secure a protective insert (164).

With respect to claim 11,  wherein the retainer is located to secure the protective insert as a protective insert extends in an arc  (around the wrist) that is capable for use to wrap about an ulna side of a forearm of a person wearing the sports glove. (Figure 20b).

With respect to claim 12, the protective insert comprises a compressible pad. The claims have not positively recited that insert, and the prior art is capable of containing a compressible pad as required by the claims.

With respect to claim 13, comprises a molded and hardened panel. The claims have not positively recited that insert, and the prior art is capable of containing a compressible pad as required by the claims.

With respect to claim 15, wherein the wrist strap is releasably connectable to the wrist sleeve by hook and loop fastener at one of a plurality of different connection locations. (para 0064, 0072). 

With respect to claim 16, wherein the wrist strap is elastic (100).

With respect to claim 17, wherein the terminus of the slit is configured to be distally beyond a base of the thumb metacarpal of the hand received within the glove (Figure 20a) It is noted that the terminus relative to the hand would depend on the anatomy the human user. The terminus of the slit is capable of being located distally beyond base of the thumb metacarpal as recited and therefore meets the claim, see MPEP 2114. 

With respect to claim 18, wherein the terminus of the slit distally beyond a base of a proximal thumb phalanx of the hand received within the glove. (Figure 20a) It is noted that the terminus relative to the hand would depend on the anatomy the human user. The terminus of the slit is capable of being located distally beyond base of the thumb metacarpal as recited and therefore meets the claim, see MPEP 2114. 

With respect to claim 21, wherein an edge of the slit extends along an axis coinciding with the index finger stall (vertical axis, figure 20a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied above, in view of Devries (US 2012/0245503). The device of Carlson substantially discloses the claimed invention but is lacking a pocket opening. 

	The device of Devries teaches,

With respect to claim 14, wherein the retainer is a pocket  (260) having an opening (Figure 8) for removable insertion of the protective insert. 

	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the pocket opening taught by Devries in order to provide improves ability to control the degree of protection and provide interchangeable inserts (para 0031). 

With respect to claim 19 and 20, The device of Carlson substantially discloses the claimed invention, including that the slit has a length. However, the measurement of the length is unspecified.  It has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a component, and therefor having a slit of two inches or three inches would only require ordinary skill and the optimum value would be obvious through routine experimentation. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Mechling et al (US 2013/0014306). The device of Carlson substantially discloses the claimed invention but is lacking pads at the securement panel.
With respect to claim 5, the device of Mechling teaches further comprising pads (8) secured to and carried by the securement panel. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the pads taught by Mechling in order to provide improved shock resistance (para 0052).


Allowable Subject Matter
Claims 4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732